Citation Nr: 1703089	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-04 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1983 to February 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Board notes that the Veteran testified at a hearing before a Veterans Law Judge at the RO in July 2012.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted the July 2012 hearing is no longer employed at the Board.  In August 2016, the Board notified the Veteran of this fact and provided him the opportunity to testify at another hearing.  Further, the Board notified the Veteran that if he did not respond in 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran did not responded to that notice; thus, the Board will assume that he does not want another hearing. 

By way of background, the Board remanded the case for further development in July 2014.  The case was then returned to the Board for appellate review.  Subsequently, in July 2015, the Board denied entitlement to service connection for a lumbar spine disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties to vacate and remand the July 2015 Board decision.  

Following the Court's remand, the Veteran submitted additional evidence in support of his claim.  In October 2016, the Veteran submitted a waiver of RO consideration of evidence submitted after the August 2016 JMR, allowing for the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  Thus, the Board finds that the case is now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDING OF FACT

The most probative evidence of record establishes that the Veteran has a low back disability that is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.




Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that his low back disability is related to his service.  Specifically, the Veteran has asserted that his low back is a result of him injuring himself during.  See Bd. Hrg. Tr. at 5.  In the alternative, the record indicates that his low back disability is related to his service-connected knee disability.  See October 2016 Disability Benefits Questionnaire.

The Veteran was initially provided a VA medical opinion in May 2010.  The May 2010 examiner opined that the Veteran's low back pain was less likely than not caused by or a result of military service.  In so finding, the examiner stated that if the Veteran's in-service injury was severe enough to cause chronic pain, she would have expected more radiographic findings, such as evidence of an old vertebral fracture, since he had a fall, or disc space narrowing if he had sustained disc disease, which were not present.

Subsequent to that opinion, the Veteran submitted an April 2011 imaging result, a July 2011 private physician letter, and December 2011 private treatment records.  Importantly, the July 2011 private physician's letter indicates that the Veteran's symptoms were the same in character and location as those of his initial injury in service. 

Following the July 2014 Board remand, the Veteran was afforded another VA examination in January 2015.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the clamed in-service injury, event, or illness.  

As noted above, the Board denied the Veteran's claim in a July 2015 decision.  While on appeal to the Court, the parties filed an August 2016 JMR, agreeing that the Board's statement of reasons or bases was deficient in finding that the May 2010 and January 2015 VA medical opinions were adequate to decide the Veteran's claim, as those opinions did not address the reasonably raised issue of secondary service connection.  Accordingly, the Court remanded the claim consistent with the terms of the JMR.  

Subsequently, the Veteran obtained a private opinion and provided an October 31, 2016 Disability Benefits Questionnaire (DBQ) regarding his back disability.  The private opinion diagnosed the Veteran with lumbar spondylosis with symptomatic bilateral L3-4 and L4-5 facet arthropathy, chronic axial low back pain syndrome, mechanical back pain syndrome, and lumbosacral strain.  The examiner noted that she reviewed pertinent documents in the Veteran's claim file and provided an in-person physical examination.  Ultimately, she opined that the Veteran's low back pain was more likely than not related to his service-connected bilateral knee disability.  In so finding, the examiner stated that the many years of altered gait from the knee pain had stressed the lumbar facets, resulting in the facet arthropathy and constant low back pain.  Additionally, the examiner found that the duration of knee pain and the stress of subsequent gait alterations were certainly long enough to provoke mechanical back pain.  She further noted that the Veteran's degeneration was in excess of what would be expected for his age, nor could it be explained by occupational, recreational, or traumatic etiology.  Importantly, the Board notes that the Veteran's VA treatment record does note that his gait is slightly asymmetrical due to an inability to straighten his left leg.  See May 2010 VA treatment record.

In the October 31, 2016 DBQ, the doctor noted that he reviewed the Veteran's claims file as well as his civilian medical records.  The doctor listed the Veteran's pertinent diagnoses as mechanical back pain syndrome, lumbosacral sprain, degenerative disc disease, and radiculopathy.  Importantly, the examiner noted that the Veteran had an abnormal gait.  The examiner also noted that the Veteran injured both his knees in the Army, and has developed chronic low back pain secondary to his abnormal gait.

The Board finds the October 23, 2016 private opinion, to be of significant probative given the examiners review of the Veteran's claims file and reported history, as well as her own examination.   She also relied on her own medical expertise, medical literature, and her training in opining that the Veteran's low back disability is related to his service-connected bilateral knee disability.  The Board additionally finds the October 31, 2016, DBQ to be supportive of the Veteran's claim.  

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran has a low back disability that is at least as likely as not related to his service-connected bilateral knee disability.  Accordingly, service connection is warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a lumbar spine disorder is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


